      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 1 of 14



AUSTIN KNUDSEN
Montana Attorney General
DAVID M.S. DEWHIRST
Solicitor General
JEREMIAH LANGSTON
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
david.dewhirst@mt.gov
jeremiah.langston@mt.gov

COUNSEL FOR PROPOSED INTERVENOR-DEFENDANTS


                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                    GREAT FALLS DIVISION

CENTER FOR BIOLOGICAL                 CV-21-47-GF-BMM
DIVERSITY, SIERRA CLUB,
MONTANA ENVIRONMENTAL                 PROPOSED ANSWER OF
INFORMATION CENTER,                   INTERVENOR-APPLICANT
FRIENDS OF THE EARTH, and             STATE OF MONTANA TO
WATERKEEPER ALLIANCE,                 CENTER FOR BIOLOGICAL
INC.,                                 DIVERSITY’S, ET AL.
                                      COMPLAINT
                 Plaintiffs,
      v.
LIEUTENANT GENERAL SCOTT
A. SPELLMAN, in his official
capacity, and U.S. ARMY CORPS
OF ENGINEERS,
                 Defendants.
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 2 of 14



                               PREFACE

     Plaintiffs’ Complaint, see ECF No. 1, contains numerous legal

statements and conclusions as allegations of “fact.” To the extent that

Plaintiffs have pleaded “legal conclusions couched as factual allegations,”

those allegations are insufficient under Fed. R. Civ. P. 8. See Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009); Leite v. Crane, 749 F.3d 1117, 1121 (9th

Cir. 2014). Courts do not accept the truth of legal conclusions merely

because they are presented as factual allegations. Doe v. Holy See, 557

F.3d 1066, 1073 (9th Cir. 2009).

                           FIRST DEFENSE

     Intervenor-Applicant State of Montana (“Montana”) submits this

Proposed Answer in accordance with Rule 24(c) of the Federal Rules of

Civil Procedure and Local Rule 24.1(b)(3)(B). In answer to the specific

allegations in the Complaint for Declaratory and Injunctive Relief

(“Complaint”), see ECF No. 1, filed by the Center for Biological Diversity,

Sierra Club, Montana Environmental Information Center, Friends of the

Earth, and Waterkeeper Alliance, Inc. (together, “Plaintiffs”) in

numbered paragraphs corresponding with those of the Complaint,

Montana alleges as follows:


                                                 Montana’s Proposed Answer
                                                                     Page 2
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 3 of 14



                             INTRODUCTION

     1–2. Paragraphs 1–2 is Plaintiffs’ characterization of the case, to

which no response is required.

     3.      Paragraph 3 is Plaintiffs’ characterization of other litigation,

Northern Plains Resource Council et al. v. U.S. Army Corps of Engineers,

No. 4:19-cv-00044 (D. Mont.), appeal pending, No. 20-35412 (9th Cir.), to

which no response is required.

     4.      Montana denies the first sentence in Paragraph 4. Montana

denies the second sentence to the extent it suggests that the Trump

Administration refused to initiate ESA consultation on the 2017 NWP

12. Montana admits the third sentence in Paragraph 4.

     5–13.        The    allegations   in   Paragraph      5–13    constitute

conclusions of law, to which no response is required.

     14.     The allegations in Paragraph 14 constitute conclusions of law

and Plaintiffs’ request for relief, to which no response is required. To the

extent a response may be deemed required, Montana denies that

Plaintiffs are entitled to the relief sought or to any other form of relief.




                                                   Montana’s Proposed Answer
                                                                       Page 3
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 4 of 14



                    JURISDICTION AND VENUE

      15–17. The allegations in Paragraphs 15–17 constitute conclusions

of law, to which no response is required.

                               PARTIES

                               Plaintiffs

      18–23. Montana lacks knowledge or information sufficient to form

a belief about the truth of the allegations in Paragraphs 18–23.

      24.   Montana admits in Paragraph 24 that NWP 12 is used to

permit the construction of oil and gas pipelines through rivers, streams,

and wetlands. Montana denies the remaining allegations in Paragraph

24.

      25–26. Montana lacks knowledge or information sufficient to form

a belief about the allegations in Paragraphs 25–26.

      27. The allegations in Paragraph 27 constitute conclusions of law,

to which no response is required.

      28.   Montana admits in Paragraph 28 that NWP 12 has been used,

and is likely to continue to be used, for oil pipelines intended to move

petroleum products from the Bakken Formation in Montana and other

areas in North America. Montana also admits in Paragraph 28 that oil


                                                 Montana’s Proposed Answer
                                                                     Page 4
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 5 of 14



pipelines often cross waterways. Montana lacks sufficient knowledge or

information sufficient to form a belief about species that may located near

a project that relies on up NWP 12. Montana denies the remaining

allegations in Paragraph 28.

     29. The allegations in Paragraph 29 constitute conclusions of law,

to which no response is required.

     30–32. Montana lacks knowledge or information sufficient to form

a belief about the allegations in Paragraphs 30–32.

     33–35. The allegations in Paragraphs 33–35 constitute conclusions

of law, to which no response is required.

     36. The allegations in the first sentence of Paragraph 36 constitute

conclusions of law, to which no response is required. Montana lacks

knowledge or information sufficient to form a belief about the remaining

allegations in Paragraph 36.

     37. The allegations in Paragraph 37 constitute conclusions of law,

to which no response is required.

     38. Montana lacks knowledge or information sufficient to form a

belief about the allegations in Paragraph 38.




                                                 Montana’s Proposed Answer
                                                                     Page 5
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 6 of 14



     39. Montana denies the allegations in the first sentence of

Paragraph 39. The remaining allegations in Paragraph 39 constitute

conclusions of law, to which no response is required.

     40–41. The allegations in Paragraphs 40–41 constitute conclusions

of law, to which no response is required.

     42. The allegations in Paragraphs 42 constitute Plaintiffs’ request

for relief, to which no response is required. To the extent a response may

be deemed required, Montana denies that Plaintiffs are entitled to the

relief sought or to any other form of relief.

                               Defendants

     43. Montana admits the allegations in Paragraph 43.

     44. Montana admits the allegations in the first sentence of

Paragraph 44. The remainder of allegations in Paragraph 44 constitute

conclusions of law, to which no response is required.

                        LEGAL BACKGROUND

                   The Clean Water Act and NWPs

     45–56. The allegations in Paragraphs 45–56 constitute conclusions

of law, to which no response is required.




                                                 Montana’s Proposed Answer
                                                                     Page 6
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 7 of 14



                    The Endangered Species Act

     57–69. The allegations in Paragraphs 57–69 constitute conclusions

of law, to which no response is required.

               The National Environmental Policy Act

     70–93. The allegations in Paragraphs 70–93 constitute conclusions

of law, to which no response is required.

                 The Administrative Procedure Act

     94. The allegations in Paragraph 94 constitute conclusions of law,

to which no response is required.

                     FACTUAL BACKGROUND

                  The Corps Reissuance of NWP 12

     95. The allegations in Paragraph 95 purport to characterize

documents or the contents of documents that speak for themselves and

are therefore the best evidence of their contents; therefore, no response

is required.

     96. Montana denies the allegations in Paragraph 96.

     97. Montana admits the allegations in Paragraph 97.




                                                 Montana’s Proposed Answer
                                                                     Page 7
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 8 of 14



     98. Montana admits the allegations in the first sentence of

Paragraph 98. The remaining allegations in Paragraph 98 constitute

conclusions of law, to which no response is required.

     99. Montana admits the allegations in Paragraph 99.

     100–108.      The allegations in Paragraphs 100–108 purport to

characterize documents or the contents of documents that speak for

themselves and are therefore the best evidence of their contents;

therefore, no response is required.

               The Corps’ Failure to Comply with the ESA

     109. The allegations in Paragraph 109 constitute conclusions of

law, to which no response is necessary.

     110. The allegations in Paragraph 110 purport to characterize

documents or the contents of documents that speak for themselves and

are therefore the best evidence of their contents; therefore, no response

is required.

     111. Montana denies the allegations in Paragraph 111.

     112. Montana denies the allegations in the first sentence of

Paragraph 112.      The remaining allegations purport to characterize

documents or the contents of documents that speak for themselves and


                                                 Montana’s Proposed Answer
                                                                     Page 8
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 9 of 14



are therefore the best evidence of their contents; therefore, no response

is required.

     113. The allegations in Paragraphs 113 purport to characterize

documents or the contents of documents that speak for themselves and

are therefore the best evidence of their contents; therefore, no response

is required.

     114. The allegations in Paragraph 114 constitute conclusions of

law, to which no response is necessary.

     115–116.      The allegations in Paragraphs 115–116 purport to

characterize documents or the contents of documents that speak for

themselves and are therefore the best evidence of their contents;

therefore, no response is required.

               The Corps’ Failure to Comply with NEPA

     117.      The allegations in the first sentence of Paragraph 117

constitute conclusions of law, to which no response is necessary. The

allegations in the second sentence of Paragraph 117 purport to

characterize documents or the contents of documents that speak for

themselves and are therefore the best evidence of their contents;

therefore, no response is required.


                                                 Montana’s Proposed Answer
                                                                     Page 9
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 10 of 14



     118–127. The allegations in the Paragraphs 118–127 purport to

characterize documents or the contents of documents that speak for

themselves and are therefore the best evidence of their contents;

therefore, no response is required.

     128–129.     The allegations in Paragraphs 128–29 constitute

conclusions of law, to which no response is necessary.

                     FIRST CLAIM FOR RELIEF

  The Corps’ reissuance of NWP 12 violated the Endangered
 Species Act, 16 U.S.C. §§ 1531-1544, and applicable regulations

     130.   Montana incorporates by reference its responses to the

allegations of the preceding paragraphs.

     131–139.     The allegations in Paragraphs 131–139 constitute

conclusions of law, to which no response is necessary.

                   SECOND CLAIM FOR RELIEF

    The Corps’ reissuance of NWP 12 violated the National
 Environmental Policy Act, 42 U.S.C. §§ 4321 et seq., applicable
  regulations, and the Administrative Procedure Act, 5 U.S.C.
                          §§ 701–706

     140.   Montana incorporates by reference its responses to the

allegations of the preceding paragraphs.




                                                 Montana’s Proposed Answer
                                                                    Page 10
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 11 of 14



     141–146.     The allegations in Paragraphs 141–146 constitute

conclusions of law, to which no response is necessary.

                    THIRD CLAIM FOR RELIEF

 The Corps’ reissuance of NWP 12 violated the Clean Water Act,
33 U.S.C. § 1344€, applicable regulations, and the Administrative
                Procedure Act, 5 U.S.C. §§ 701–706

     147.   Montana incorporates by reference its responses to the

allegations of the preceding paragraphs.

     148. The allegations in Paragraph 148 constitute conclusions of

law, to which no response is necessary.

     149. The allegations in the first two sentences of Paragraph 149

purport to characterize documents or the contents of documents that

speak for themselves and are therefore the best evidence of their

contents; therefore, no response is required. The allegations in the final

sentence of Paragraph 149 constitute conclusions of law, to which no

response is necessary.

     150–153.    The allegations in Paragraphs 150–153 purport to

characterize documents or the contents of documents that speak for

themselves and are therefore the best evidence of their contents;

therefore, no response is required.


                                                 Montana’s Proposed Answer
                                                                    Page 11
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 12 of 14



                        PRAYER FOR RELIEF

     The remainder of the Complaint constitutes Plaintiffs’ request for

relief, to which no response is required. To the extent a response may be

deemed required, Montana denies that Plaintiffs are entitled to the relief

sought or to any other form of relief.

                          GENERAL DENIAL

     Montana denies every allegation in the Complaint not expressly

admitted above, including any for which Montana deems no response to

be required (should the Court determine otherwise).

                     AFFIRMATIVE DEFENSES

     1.    The Complaint fails to state a claim upon which relief can be

granted.

     2.    Plaintiffs’ claims are not ripe for adjudication.

     3.    Plaintiffs lack standing.

     4.    Montana incorporates by reference the defenses asserted by

the Federal Defendants.




                                                  Montana’s Proposed Answer
                                                                     Page 12
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 13 of 14



     5. IVIontana reserves the right to further amend these pleadings

and to add such further affirmative defenses as discovery and

development of the case may disclose.

     Dated this 4th day of June, 2021.

                           AUSTIN KNUDSEN
                           Montana Attorney General
                           215 North Sanders
                           P.O. Box 201401
                           Helena, MT 59620-1401
                                                              ^n^-T6y^^
                                   A^=?^                ^>          c^
                           By:
                                 JEREMIAH LANGSTON
                                 Assistant Attorney General

                            Counsel for Proposed Defendant-Intervenor




                                                ]V[ontana's Proposed Answer
                                                                   Page 13
      Case 4:21-cv-00047-BMM Document 23 Filed 06/07/21 Page 14 of 14



                    CERTIFICATE OF SERVICE

     I hereby certify that I caused a true and correct copy of the

foregoing document to be mailed, first class postage paid, to:

Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, MT 59807
tim@bechtoldlaw.net

Jared Margolis
Center for Biological Diversity
2852 Willamette St. #171
Eugene, OR97405
jmargolis@biologicaldiversity.org

Eric Glitzenstein
Center for Biological Diversity
1411 K Street, NW, Suite 1300
Washington, DC 20005
eglitzenstein @biologicaldiversity.org

Doug Hayes
Sierra Club Environmental Law Program
1650 38th Street, Suite 102W
Boulder, CO 80301
doug.hayes@sierraclub.org
                                                        -^^<^^ ^^2            ^
Dated: June 4 ,2021                                              ^
                                  JEREMIAH LANGSTON
                                  Assistant Attorney General




                                                IVIontana's Proposed Answer
                                                                   Page 14
